UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA            :
                                    :
     - v.-                          :                                 17 Cr. 596 (GBD)
                                    :
TONY MCCLAM                         :
                                    :
                                    :
             Defendant.             :
                                    :
------------------------------------x


                     DEFENDANT TONY MCCLAM’S RESPONSE
            IN OPPOSITION TO THE GOVERNMENT’S MOTIONS IN LIMINE

                 By and through the undersigned, Defendant Tony McClam respectfully submits

    this Response in Opposition to the Government’s Motions in Limine. See Doc. No. 132.

      I.     PRELIMINARY STATEMENT

                 The Government seeks this Court’s permission to admit evidence related to prior

    bad acts involving Mr. McClam pursuant to Federal Rule of Evidence (“Rule”) 404(b).

    Specifically, the Government seeks to admit: (1) evidence relating to a prior stash house

    conviction in 2019 for conduct involving the residential storage of heroin, fentanyl, and

    marijuana (in addition to cash and firearms) in 2016; and (2) evidence relating to the search

    and seizure of heroin and marijuana which occurred in 2019, as a result of July 2018 through

    February 2019 wiretap activity. 1 Id. at 8-13.

                 There is no permissible purpose for admission of the Rule 404(b) evidence




1
       The Government further seeks a ruling barring the Defense from inquiring or otherwise
introducing evidence as to incidents involving, respectively, one officer’s prior traffic accident,
and another officer’s prior alleged assault of a civilian. Id. at 13-16. At this time, the defense
does not intend to cross-examine these witnesses about those incidents/allegations.
relating either to Mr. McClam’s prior conviction relating to a 2016 stash house, or to the 2019

wiretap-related conduct, which together concern heroin, fentanyl and marijuana. Nor will

either be helpful to the jury’s assessment of Mr. McClam’s knowledge and intent as concerns

the charged New Jersey truck stop transaction of sham cocaine. To the contrary, because the

other acts evidence which the Government seeks to admit merely invites the jury to find guilt

based on precisely the “once a drug dealer, always a drug dealer” kind of reasoning that Rule

404(b) expressly prohibits, the Government’s motion to admit this evidence must be denied.

See U.S. v. Robinson, No. 17-CR-249 (PAE), 2017 WL 4466616, at *4 (S.D.N.Y. Oct. 5,

2017) (internal quotations and citation omitted); see also id. at *2 (finding that,

notwithstanding certain similarities between prior crack cocaine distribution offenses and the

charged conduct—which also involved an alleged intent to distribute crack cocaine—

exclusion of those prior bad acts was required “because it is an abuse of discretion for the trial

court to admit other-act evidence if the other act or acts are not sufficiently similar to the

conduct at issue”) (citing U.S. v. Gordon, 987 F.2d 902, 909 (2d Cir. 1993) (internal

quotations omitted).

              Moreover, as discussed more fully in Mr. McClam’s motion in limine seeking to

preclude this evidence, both prior bad acts are unquestionably and unfairly prejudicial. See

Doc. No. 133 at 15-19 (explaining that this evidence is prejudicial in several ways, including:

(i) because admission of the prior acts would force defense strategy to decide between

educating those jurors about the context of those prior cases to mitigate the risk of juror

confusion and potentially aggravating the prejudice to Mr. McClam; (ii) because the prior acts

involve a conviction, and therefore are more likely to “be received as potent evidence of

propensity,” see U.S. v. McCallum, 584 F.3d 471, 475-76 (2d Cir. 2009) (further discussing

how, “[t]he natural and inevitable tendency of the tribunal ... is to give excessive weight to


                                                 2
    [prior conviction evidence] and either to allow it to bear too strongly on the present charge or

    to take the proof of it as justifying a condemnation, irrespective of the accused’s guilt […]”)

    (internal quotations and citation omitted); (iii) because the prior conviction may yet be

    appealed based on, inter alia, compelling constitutional questions as to the lawfulness of the

    search and seizure evidence which the Government seeks to admit here, and admission of the

    prior acts evidence would require mini-trials as to such questions here; and (iv) because the

    prior bad acts involve conduct more sensational and disturbing than what is alleged in this

    case, including the controversial opioid drugs, heroin and fentanyl, and firearms.) 2

                 Accordingly, Mr. McClam respectfully requests that this Court deny the

    Government’s motion to admit evidence related to his prior conviction and to the wiretap

    related conduct.

      II.     APPLICABLE LAW & ANALYSIS

                 There simply is no bright-line rule, as the Government baldly misrepresents, that

    “evidence of prior narcotics activity is admissible when, as in this case, there is no dispute that

    the defendant was present at the narcotics transaction in question, but the defendant

    nevertheless denies engaging in wrongdoing.” Doc. No. 132 at 8.

                 Quite to the contrary, the Second Circuit has instructed unequivocally that “Rule

    404(b) does not authorize the admission of any and every sort of other-act evidence simply

    because a defendant proffers an innocent explanation for the charged conduct.” U.S. v.

    Gordon, 987 F.2d 902, 908 (2d Cir. 1993) (wherein the defendant denied knowing that the

    person he went to pick up at the airport was importing cocaine) (emphasis added).


2
       Other than conclusorily asserting that the prior bad acts evidence “is not more sensational
and disturbing” that the charged cocaine conspiracy, the Government’s motion in limine does not
meaningfully address prejudice. See Doc. No. 132 at 12, 15. Accordingly, with respect to the
required prejudice/probativeness inquiry and Rule 403, Mr. McClam’s response rests on the
arguments articulated in his own original in limine papers.
                                                    3
              Even where knowledge and intent is squarely at issue—and Mr. McClam

disputes that this is necessarily so here—the case law makes clear that what is key, among

other Rule 404(b) strictures, is that there be a “close parallel” between the circumstances of

the charged crime and whatever prior acts the Government may seek to admit. Id. at 908

(internal quotations and citation omitted) (offering as example another case wherein the

conduct involved in the prior offense was “nearly identical” to the charged conduct, and

vacating Mr. Gordon’s conviction given the inadequate similarities between his prior

conviction for cocaine possession, and the charged conduct of importing, conspiring, and

possessing cocaine with intent to distribute).

              Accordingly, the actual bright line rule—again, even where knowledge and

intent are actually in dispute, and they may not be here—is that: “it is an abuse of discretion

for the trial court to admit other-act evidence ‘if the other act or acts are not sufficiently

similar to the conduct at issue.’” Id. at 909 (citation omitted).

              In this case, as a threshold matter, Mr. McClam does not dispute that he was in a

vehicle at the truck stop where the sham cocaine transaction occurred between his co-

defendant, Mr. Raymundo Leal, and a government informant to receive a bag of sham drugs.

But, to be clear, Mr. McClam vehemently disputes that he participated in this transaction, or

in the negotiations which preceded the transaction. He does not concede, for example, that he

participated in receiving the bag or that he got out of the Touareg when Mr. Leal got the bag

from the Government informant. Indeed, at the suppression hearing in this case, Special Agent

McGrath testified that Mr. Leal got out of the Touareg in order to obtain the bag of sham

drugs from the informant and that no one else in the Touareg got out of the vehicle. See Doc.

No. 70, Hearing Transcript (“Tr.”) at 17, 59.

              More importantly, for purposes of Rule 404(b) analysis, the factual backgrounds


                                                 4
relevant to the prior acts at issue here are starkly different from the charged conduct in this

case.

             The circumstances of this case concern:

                    the trafficking of cocaine from Southern California to New Jersey;

                    a transaction of sham cocaine which took place in public, at a New Jersey
                     area truck stop;

                    a transaction which involved sham cocaine and money exchanging hands
                     between Mr. McClam’s co-defendant and a confidential informant;

                    wiretaps and years of law enforcement surveillance, much of which
                     documents that the sham cocaine transaction at issue here was negotiated
                     in Spanish.

             By contrast, the circumstances relevant to Mr. McClam’s 2019 conviction for his

involvement with a stash house in 2016 concerned:

                    the stashing of cash, firearms, heroin, fentanyl, and marijuana;

                    events occurring entirely in Nassau County, New York, within a private
                     residence;

                    no actually effected or intercepted planned drug transactions;

                    no co-defendants or alleged co-conspirators, and no alleged criminal
                     conspiracy;

                    a stash house which was discovered by firefighters reporting to the scene
                     of a fire.

             And the July 2018 through February 2019 wiretap conduct which the

Government now seeks to admit concerned:

                    the seizure of heroin, marijuana, ammunition, and cash;

                    activity occurring in and around Roosevelt, New York;

                    alleged co-defendants not including Mr. Leal;

                    wiretaps which document people speaking in English.


                                                5
               Given these important distinctions, the prior acts evidence which the

 Government seeks to admit here is inadequately similar to survive Rule 404(b) scrutiny (in

 addition to being unduly and unfairly prejudicial)—whether or not knowledge and intent are

 squarely disputed in this case.

               None of the citations offered by the Government are to the contrary. Indeed,

 many of the cases on which the Government relies in moving in limine quite starkly support

 the conclusion that the dissimilar prior act evidence at issue here must be excluded.

               The Government’s misplaced reliance on U.S. v. Colon, 880 F.2d 650 (2d Cir.

 1989) is a prime example. Colon in no way holds, as the Government’s explanatory

 parenthetical misleadingly characterizes, that “evidence of prior participation in narcotics

 sales [is] admissible where defendant ‘claimed to know nothing about the circumstances

 leading to the [charged] sale.’” See Doc. No. 132 at 9. Instead, Colon unremarkably

 acknowledges that a defense theory which puts knowledge and intent squarely in dispute by

 conceding a defendant’s actual participation in a drug transaction, but contesting his state of

 mind, may warrant the admission of similar acts evidence pursuant to Rule 404(b). Colon, 880

 F.2d at 660. However, what Colon goes on to explain is clear:

               But Colon, in his amended defense theory, made no similar concession
               with respect to being connected to the drug transaction. He claimed to
               know nothing about the circumstances leading to the sale. In this context,
               we reject the suggestion that Colon's acknowledgement that he had
               been on a public street, near his home and place of employment and
               also in the vicinity of the crime provides a sufficient connection to that
               crime to justify admission of similar acts evidence.

Id. Based on this reasoning, the Second Circuit vacated the conviction of Mr. Colon and

remanded the case for a new trial, finding that it had been prejudicial error for the trial court to

admit evidence of Mr. Colon’s participation in prior heroin sales in the charged heroin

transaction case. Id. at 662. Certainly, at this stage, Mr. McClam’s defense strategy is more akin


                                                  6
to Mr. Colon’s—he claims to know nothing about the circumstances leading to the sham

cocaine transaction—than to the theory presumed by the Government (that Mr. McClam

concedes his participation in the transaction). In this context, the Court should reject the

Government’s suggestion that Mr. McClam’s concession as to being in the car at the truck stop

where the transaction happened provides a sufficient connection to the charged offense to

justify admission of prior bad acts evidence. Id.

               But more importantly, even if Mr. McClam’s defense strategy could be

 distinguished from Mr. Colon’s and his presence in a vehicle at the truck stop construed as

 sufficient to put knowledge and intent squarely in dispute, the prior acts at issue here remain

 too dissimilar to be admitted. Notably, both of the prior acts incidents which came in against

 Mr. Colon—but which the Second Circuit held should not have—involved substantially

 similar conduct, steering or selling to a purported heroin buyer, in precisely or nearly the same

 location as the charged conduct. See id. at 655 (discussing the similarities between the two

 prior acts at issue—which involved Mr. Colon either steering heroin or being steered to, on

 the same block, and an undercover officer—and the charge offense). In fact, the unanimous

 panel deciding Colon repeatedly refers to those prior acts as “similar acts.” See e.g., id. at

 653-4, 656, 658-662. As such, Colon offers in dicta, had intent been an issue in actual dispute

 (as it would have been if Mr. Colon had, for example, proceeded with a defense that, by

 pointing the undercover officer heroin buyer in a certain direction of the block he was

 innocently directing the officer to a general vicinity and not to a specific person) then,

 hypothetically, the admission of evidence as to the prior acts may not have amounted to error,

 “provided the balancing test of Rule 403 was satisfied.” Id. at 658; see also id. at 655.

               Colon accordingly supports the exclusion of the prior acts evidence that the

 Government seeks to admit here in several ways. First, as discussed, Mr. McClam’s defense


                                                    7
theory does not put intent squarely at issue. Mr. McClam is not proceeding with a defense

theory that he innocently participated in Mr. Leal’s negotiation of and consummation of an

albeit sham cocaine transaction—his defense is that he was not a participant in the deal at all.

While Mr. McClam concedes he was a passenger in the same car as Mr. Leal, he does not

concede—nor has the Government alleged—that he took any affirmative action (such as, to

use a Colon analog, pointing the purported buyer in Mr. Leal’s direction) which furthered the

conspiracy. Second, the circumstances of those prior acts are hardly similar to the charged

conduct here. The New York, residential storage of heroin, fentanyl, and marijuana (and

firearms, ammunition, and cash), is starkly different from a sham cocaine transaction at a

public truck stop in New Jersey. Finally, even if knowledge and intent were squarely in

dispute in this case, and assuming the prior acts could be construed as sufficiently similar, the

prejudice inquiry (left an open question by the Second Circuit in Colon) would weigh

powerfully against admission, given, inter alia, that the prior acts at issue in this case involve

opioid drugs (heroin and fentanyl) and firearms and ammunition—circumstances far more

controversial and polemic than the charged sham cocaine transaction. See also Doc. No. 133

at 15-19 (detailing the ways in which Mr. McClam would be prejudiced by the admission of

prior bad acts).

              None of the other authorities cited by the Government are significantly more

helpful to the Government than Colon—which is to say they are not helpful at all. Indeed,

many likewise serve, as Colon does, to underscore the importance of excluding the prior acts

that the Government now seeks to admit. U.S. v. Peterson, 808 F.2d 969 (2d Cir. 1987), for

example, highlights how critical it is that the prior acts at issue here and the charged conduct

are dissimilar. As Peterson instructs, the similarities between the prior bad acts and charged

conduct must be close enough to allow for a reasonable knowledge or intent inference. “When


                                                8
the other act is unconnected with the offense charged it must be sufficiently similar to the

conduct at issue to permit the jury reasonably to draw from that act the knowledge inference

advocated by the proponent of the evidence.” Id. at 974. Peterson, a stolen check case,

concludes that while both the prior bad act at issue and the charged conduct involved checks,

evidence as to a prior check allegedly endorsed by the defendant in someone else’s name (an

alleged forgery) was insufficiently similar to charges of stealing. Id. at 975 (vacating the

conviction and observing that such prior act evidence would at best “have only weakly

supported an inference” as to knowledge the the charged check was stolen). In the same vein,

while the prior bad acts at issue here and the charged conduct all involve drugs, the prior bad

acts are insufficiently similar to the New Jersey truck stop transaction to allow any reasonable

inference as to Mr. McClam’s knowledge or intent.

             Two additional cases cited by the Government could as easily have been relied

on by the Defense as Colon and Peterson. U.S. v. Aminy, 15 F.3d 258 (2d Cir 1994) affirmed

the admission, in a heroin trafficking case, of evidence as to heroin found on the defendant’s

person at the time of his arrest. Aminy likewise hones in on the high degree of similarity

between the charged conduct and the heroin possession, not only because both involved the

same type of drug, but also in light of expert testimony that the heroin found on Mr. Aminy’s

person was packaged consistent with a dealer’s sample, rather than for personal use. Id. at

260; see also id. (further distinguishing Gordon, 987 F.2d at 906-9, wherein prior acts were

excluded, because, in Gordon, the narcotics involved in the prior acts “were of different

types” than the narcotics involved in the charged conduct). As Aminy very clearly and

carefully instructs, “[s]imilarity, being a matter of relevancy, is judged by the degree in which

the prior act approaches near identity with the elements of the offense charge[d]. There is no

necessity for synonymity but there must be substantial relevancy.” Id. at 260 (internal


                                                9
quotations and citation omitted) (emphasis in original). Given the lack of relevancy, much less

“substantial relevancy” of the prior bad acts and the events at the New Jersey, Aminy calls for

exclusion here.

             And in U.S. v. Pitre, 960 F.2d 1112 (2d Cir. 1992) the prior bad acts evidence

admitted against the defendants in a heroin distribution case related to prior heroin deals that

involved the very same alleged participants of the charged activity. Given the substantially

similar circumstances between the prior bad acts and the charges in dispute, the Second

Circuit found no abuse of discretion in the trial court’s decision to allow in such evidence

where it was necessary “to complete the story of the crimes charged, and to help explain to the

jury how the illegal relationship between participants in the crime developed.” Id. at 1119

(internal quotations and citation omitted). Here, by contrast, the Government does not allege

that Mr. Leal participated in any of the prior bad acts they seek to admit now (and the

Government concedes that “the drugs involved in that other conduct (heroin, fentanyl,

marijuana) were different from those involved in this case (cocaine),” see Doc. No. 132 at 14.

There is no need for the prior bad acts of Mr. McClam to come in to complete any story for

the jurors, or to explain the development of relationships between the co-defendants.

             The remaining cases cited by the Government in no way undermine Mr.

McClam’s opposition to the admission of prior bad acts. However, they largely do not offer

much by way of factual detail so as to allow for an assessment of the degree of similarity

between the admitted prior act evidence and the charged conduct. Still, many of those cases

offer clues in any event that there were more similarities than present here. In U.S. v. Zackson,

12 F.3d 1178 (2d Cir. 1993), for example, the prior acts evidence at issue involved another

drug conspiracy with the same co-conspirator as the charged conduct, thereby rebutting a

defendant’s innocent association defense. Id. at 1182. As discussed, the prior bad acts


                                               10
evidence here does not involve the same c-conspirators as the charged conduct.

             U.S. v. Rodriguez, 53 F.3d 545, 546 (2d Cir. 1995) involved a stash house case

wherein the defense was that the Defendant did not live in the apartment where guns and

drugs were seized, where his wife resided, but instead lived elsewhere with his girlfriend. The

Second Court affirmed the trial court’s decision to permit evidence of Mr. Rodriguez’s role as

a supplier to a known drug trafficking organization in the Government’s rebuttal case only so

as to complete the story to the jury regarding why Mr. Rodriguez may have been motivated to

visit that apartment beside his proffered reason (to visit his children). There is no analogous

need to “complete the story” here.

             In U.S. v. Fernandez, 829 F.2d 363 (2d Cir. 1987), the Government alleged that

the defendant and his co-defendant had negotiated a marijuana transaction with a Drug

Enforcement Agency (“DEA”) agent over the phone, and then proceeded to attempt to

consummate the transaction. Id. at 364. The defendant took the stand and testified that he was

merely accompanying his co-defendant to the scene of the attempted transaction and had no

stake in the venture. Id. at 365. He was then cross-examined about his prior drug negotiations

with a DEA agent (the opinion does not identify whether it was the same DEA agent who was

involved in the charged crime, or whether the prior negotiations also involved marijuana) and

was shown “an official DEA report” while he was on the stand, but “[t]his testimony was later

stricken, the report was never admitted nor the jury informed of its contents, and the jury was

instructed to disregard the whole line of questioning.” Id. at 365. Under such circumstances,

the Second Circuit concluded that there was no error implicated by the Government’s cross-

examination, and that there was no conceivable prejudice given the trial court’s decision to

strike the testimony and instruct the jury to disregard it. Id. Obviously, it would be improper

to admit testimony as to the prior bad acts against Mr. McClam now if Fernandez instructs


                                               11
that the next appropriate step would be to strike that testimony and instruct jurors to disregard

it.

             U.S. v. Bruno, 873.2d 555 (2d Cir. 1989) is inapposite to the extent it likewise

involved the permissible scope of the Government’s cross-examination of the defendant. In

what was a cocaine distribution case, the Government was permitted to ask the defendant if he

had ever before possessed cocaine with an intent to distribute. Id. at 561. “Because Bruno's

initial answer to the government's question was equivocal, the prosecution was entitled to

clarify his response with further inquiry.” Id. at 562 (further observing that the trial court

thereafter instructed the Government to “move on,” and noting that the trial court’s ruling

allowing prior bad acts evidence to come through impeachment only, if at all, was

appropriately “intended to prevent the government from using extrinsic evidence concerning a

prior conviction of [Mr.] Bruno”).

             In U.S. v. Arango-Correa, 851F.2d 54 (2d Cir. 1988), there was no question that

the defendants actively participated in the importation of 500 pounds of cocaine from

Colombia that had been hidden in rolls of paper. After the DEA installed surveillance

technology both in the paper rolls and at the garage address provided on the shipping manifest

for delivery, visual surveillance showed both defendants, Mr. Arango-Correa and Mr. Pulido,

entering and leaving the garage and being present to accept delivery of the shipment on May

7, 1986. Id. at 56. Audio surveillance of the garage contained apparent references to cocaine.

Id. Lawful searches of the defendants’ respective apartments and a vehicle belonging to one

defendant turned up slips of paper and notebooks that contained notations about narcotics

transactions. While “some of the the notations corresponded to weights and markings on

packages of cocaine which were part of the [charged] shipment,” other notations were

unrelated to that particular shipment. Id. at 57. Arango-Correa does not indicate whether the


                                                12
notations on unrelated documents also concerned cocaine, or otherwise similarly

corresponded to weights and package markings. However, the trial court concluded that Rule

404(b) permitted admission of all the documents, because all the documents tended to show

the defendants’ knowledge of the true nature of the charged shipment. Id. at 60. The Second

Circuit found that the trial court’s decision was “entitled to deference.” Id. By contrast here

none of the prior bad acts evidence relates to the charged conduct.

             U.S. v. Martino, 759 F.2d 998, 1005 (2d Cir. 1985) affirmed the trial court’s

admission of evidence as to a prior conviction pursuant to Rule 404(b), finding no “clear

showing of an abuse of discretion.” Martino, however, provides woefully limited detail by

which to assess the similarities between the evidence of a prior narcotics conviction and the

charged conduct (although the court refers to the prior conviction as “similar act” evidence).

Id. at 1004-05.

             And, by summary order, U.S. v. Gadsen, 300 F. App’x 108 (2d Cir. 2008)

likewise offers minimal detail as to the factual similarities between the prior act evidence

admitted and the charged conduct. Id. at 110 (finding no abuse of discretion and observing

that testimony about prior drug activity “may” be admitted where a defendant offers a “mere

presence” defense).

             Finally, it must be noted that, of all the authorities cited by the Government, U.S.

v. Hernandez, 84 F.3d 931 (7th Cir. 1996) is the only case wherein the details provided

unequivocally indicate that the admitted prior act evidence involved a different type of drug

(marijuana) than the charged offense (cocaine and heroin). However, in both the marijuana

case and the charged conduct, the defendant had been acting as a courier, transporting drugs in

both instances. Even still, the Seventh Circuit cautioned after finding the other requirements

for Rule 404(b) admission were easily met, “[s]imilarity is tougher[.]” Id. at 935.


                                               13
 Nevertheless, the Seventh Circuit concluded, “given our deferential standard of review, we

 concur in the district court’s conclusion that the prior conviction was similar enough for

 404(b) purposes. Different drugs were involved, but both incidents concerned distribution

 amounts of drugs and illicit transport.” Id. at 935.

              With respect to this case, similarity is not just “tougher” but insurmountable.

 Given the high degree of dissimilarity between the charged conduct and the prior offenses

 which the Government now seeks to admit, as well as the lack of probativeness and weighty

 prejudice, exclusion of the Government’s noticed Rule 404(b) evidence is required.


   III.    CONCLUSION

              For the foregoing reasons, Mr. McClam respectfully submits that the

Government’s motion in limine should be denied.



                                                            Respectfully submitted,

                                                            ___/s/____________________

                                                            Carine M. Williams
                                                            THE LAW OFFICES OF
                                                            CARINE M. WILLIAMS, PLLC
                                                            29 Broadway, Suite 1412
                                                            New York, New York 10004
                                                            (212) 653-8321

                                                            Counsel for Tony McClam

                                                            Aaron Mysliwiec
                                                            MIEDEL & MYSLIWIEC LLP
                                                            80 Broad Street, Suite 1900
                                                            New York, New York 10004
                                                            (212) 616-3046

                                                            Counsel for Tony McClam

                                                 14
